 

Case: 5:21-cv-00955-BYP Doc #: 1-3 Filed: 05/07/21 1 of 1. PagelD #: 16

 

U.S. Department of Justice PROCESS RECEIPT AND RETURN
See "Instructions s for Service culty Process ee US, Marshal"

TYPE OF PROCESS

United States Marshals Service

 

 

 

DEFENDANT __ . Suit Por 5 de n wh

an wa ius 22 Dish

NAME OF INDIVIDUAL, Mb ae CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
oof’

 

soscg VN ha. VIC

AD oT bev ipa City, State and ZIP Cade)

Gat Devnsylvemla Ave Wy, Weslamgcten 1).C,2R@0

SEND NOTICE OF SERVICE COBY TO REQUESTER AT NAME AND ADDRESS BELOW Neather of process be

coe served with this Form 285 Az 2
Sase an (). BAS -
ZN ell op eae
Check for service

exzatbon Feil ba Git yy22 |

 

 

 

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (nelude Business and Alternate Adiresses,
All Telephone Numbers, and Estimated Times Available for Service};

Fold Told

 

Signandt} of Attomey other Orjginainr requesting service on behalf of: Xi PLAINTIE? TELEPHONE NUMBER DATE

LV Var /] Ih (3 DEFENDANT “4g Wyet/)- ZIG K (G7)

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE

 

 

 

 

T acknowledge receipt forthe total | Total Process | Disirictof | District to Signature of Authorized USMS Depaty or Clerk Date
nurnber of process indicated. Origin Serve

(Sign only for USM 285 ifmore

than one USM 285 is subrritted) No, Na.

 

 

 

 

 

 

 

 

Lhereby certify ancl zetumn that 17 have personally served , [7] have legal avidence of service, _] have executed as shown in "Remarks", the process described
on the Individual , company, conparation, etc., at the adidvess shown above on the on the individual , compeny, corporation, etc. shown at the address inserted below.

() Ubereby certify and retum that Lam unable to locate the individnal, company, corporation, etc, named above (See remarks Helay)

 

 

 

 

 

 

  
   

 

Name and title of individual served (if not shown above) [[] A person of suitable age and diseretion
then residing in defendant's usual place
ofabode

Address (complete only different than shown above) Date Tire Cy

.| am
(J pm
Signature of U.S. Marshal or Deputy
Service Fee Total Mileage Charges) Forwarding Fee | Total Charges Advance Deposits | Amount owed to 0.5, Marihal® or
including endeavors) (Amour of Refimd*)
$0.00

 

 

 

 

 

 

REMARKS:

 

 
  

1. CLERK OF THE COURT . PRIOR EDITIONS MAY BE USED

2. USMS RECORD

3. NOTICE OF SERVICE

4, BILLING STATEMENT™*: To be returned to the U.S. Marshal with payment, Form USM-285
if any amount is owed. Flease remit promptly payable to U.S. Marshal. Rev, 12/15/80

RO ACTWNIMIA COOMESNT oe Dee eine Attirnntadd 4 JAN

 

 
